FINAL




ASSIGNMENT AND TERMINATION AGREEMENT

This Assignment and Termination Agreement, (the “Agreement”), effective as of
June 2, 2009 (the “Effective Date”), is by and between CombinatoRx, Incorporated
(“CRX-US”), 245 First Street, Cambridge, MA 02142, U.S.A., CombinatoRx
(Singapore) Pte. Ltd. (“CRX-SG”), 11 Biopolis Way, Helios #08-05, Singapore
138667 and the Liverpool School of Tropical Medicine

(“LSTM”), Pembroke Place, Liverpool, L3 5QA, United Kingdom. CRX-US, CRX-SG and

LSTM are collectively referred to as (the “Parties”) or individually as (any
“Party”).

WHEREAS, CRX-US and CRX-SG are each a party to a Consortium Agreement effective
as of April 1, 2008 (the “Consortium Agreement”) by and between LSTM, the
Institute for Medical Microbiology, Immunology and Parasitology, University of
Bonn, the Tropical Parasitic Diseases Unit of Northwick Park Institute for
Medical Research, TRS Labs, Inc. and New England Biolabs, Inc. (collectively,
the “AWOL Consortium”) by way of an Accession Agreement between the Parties,
dated October 8, 2008 (the “Accession Agreement”);

WHEREAS, the Parties are each a party to a Co-Ownership Agreement, dated October
8, 2008 (the “Co-Ownership Agreement”) and a Project Agreement, dated October 8,
2008 (the “Project Agreement”), which collectively with the Consortium Agreement
and Accession Agreement constitute the “A-WOL Agreements”; and

WHEREAS, on or before the Effective Date, CRX-US is divesting its entire
ownership interest in its subsidiary CRX-SG, and in connection with such
transaction, the Parties desire for CRX-SG to continue as a member of the A-WOL
Consortium and remain bound by the rights and responsibilities set forth in the
A-WOL Agreements, and for CRX-US to no longer be a member of the A-WOL
Consortium and be bound by the A-WOL Agreements after the Effective Date.

NOW, THEREFORE, the CRX-US, CRX-SG and LSTM (for itself and on behalf of the
A-WOL Consortium), hereby agree as follows:

1.      Consortium Agreement and Accession Agreement. As of the Effective Date,
CRX- US is no longer a member of the A-WOL Consortium and is no longer a party
to the Consortium Agreement and the Accession Agreement. CRX-SG shall remain a
member of the A-WOL Consortium and shall succeed to and agrees to be bound by
any rights and obligations of CRX-US under the Consortium Agreement and the
Accession Agreement. In the Accession Agreement, the term “New Member” and in
the Consortium Agreement, "CombinatoRx" shall be deemed to refer only to CRX-
SG. On behalf of the A-WOL Consortium, LSTM hereby agrees to waive the six month
prior written notice requirement of termination under Section 9.2 of the
Consortium Agreement in connection with the termination of CRX-US’s
participation in the A-WOL Consortium under this Agreement.  

--------------------------------------------------------------------------------

2.      Co-Ownership Agreement. As of the Effective Date, CRX-US is no longer a
party to the Co-Ownership Agreement and CRX-SG shall succeed to and agrees to be
bound by any rights and obligations of CRX-US under the Co-Ownership Agreement
and CRX-US hereby assigns with full title guarantee the Foreground IPR to
CRX-SG. In the Co-Ownership Agreement, the term “CombinatoRx” shall be deemed to
refer only to CRX-SG.   3.      Project Agreement. As of the Effective Date,
CRX-US is no longer a party to the Project Agreement and CRX-SG shall succeed to
and agrees to be bound by any rights and obligations of CRX-US under the Project
Agreement and CRX-US hereby assigns with full title guarantee the Foreground IPR
to CRX-SG. In the Project Agreement, the term “Collaborator” shall be deemed to
refer only to CRX-SG.     Parties also agree that the Project Agreement will not
automatically terminate upon execution of this Agreement and, on behalf of the
A-WOL Consortium, LSTM hereby agrees to waive the six month prior written notice
requirement of termination under Section 9.5 of the Project Agreement in
connection with this Agreement.   4.      Confidentiality. Following the
Effective date, CRX-US agrees to maintain the confidentiality of the information
disclosed to it under the A-WOL Agreements and as a former member of the A-WOL
Consortium in accordance with Section 11 of the Consortium Agreement, Section 10
of the Project Agreement and Section 19 of the Co-Ownership Agreement.   5.     
Indemnification. CRX-SG hereby agrees to indemnify CRX-US against and shall hold
it harmless from any and all damage, loss, liability, fines, penalties and
expense (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses in connection with any action, suit or proceeding)
incurred or suffered by CRX-US arising after the Effective Date due to the
participation of CRX-SG in the A-WOL Consortium and the performance of CRX-SG’s
obligations under the A- WOL Agreements.   6.      Miscellaneous. This Agreement
may be executed in any number of counterparts, which together shall constitute
one instrument, and shall be governed by and construed in accordance with
English law and shall be subject to the exclusive jurisdiction of the English
courts and shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns. If any provision of this Agreement is held by
any court or other competent authority to be void or unenforceable (in whole or
in part), the other provisions of this Agreement and the remainder of the
affected provisions shall continue to be valid. This Agreement shall be included
by   2       

--------------------------------------------------------------------------------

reference under Section 12.2 of the Project Agreement, Section 21.1 of the
Co-Ownership Agreement and Section 12.1 of the Consortium Agreement.

[The remainder of this page is intentionally blank]

3

--------------------------------------------------------------------------------

THIS AGREEMENT is executed as a DEED by the parties on the date first written
above.

EXECUTED as a DEED by

LIVERPOOL SCHOOL OF TROPICAL MEDICINE for and on behalf of the A-WOL CONSORTIUM



Signature /s/ Dr. P. L. Gould

Name: Dr. P. L. Gould

Title: Director

Date: 04/23/2009






Signature /s/ Janet Hemingway

Name: Janet Hemingway

Title: Director/ Company Secretary

Date: 04/24/09






EXECUTED as a DEED by

COMBINATORX, INCORPORATED




Signature /s/ Robert Forrester    Signature /s/ Jason F. Cole  Name: Robert
Forrester    Name: Jason F. Cole  Title: Director    Title: Director/ Company
Secretary  Date: 06/02/2009    Date: 06/02/2009 


EXECUTED as a DEED by

COMBINATORX (SINGAPORE) PTE. LTD.



Signature /s/ Dr. Ralf Altmeyer

Name: Dr. Ralf Altmeyer

Title: Director

Date: 06/01/2009






Signature /s/ Dr. Yeo Su Ling

Name: Dr. Yeo Su Ling

Title: Director/ Company Secretary

Date: 06/02/2009




4

--------------------------------------------------------------------------------